Citation Nr: 0202009	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  98-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right hand condition, 
secondary to a service-connected right index finger scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for a right hand condition secondary to a service-connected 
right index finger scar.   

The rating action of September 1998 also denied an increased 
rating for the veteran's service-connected right index finger 
scar.  As the appellant did not submit a timely notice of 
disagreement, this issue is not before the Board.  38 C.F.R. 
§ 20.201 (2001).

On appeal the representative appears to raise the issue of 
entitlement to service connection for a right hand disorder 
on a direct basis.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this claim is referred to the RO for appropriate action. 


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's right hand condition and his service-connected 
right index finger scar.  


CONCLUSION OF LAW

Service connection for a right hand condition secondary to a 
right index finger scar is not warranted.  38 U.S.C.A. §§ 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.310 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records reveal that the veteran lacerated 
his right index finger in March 1974.  The finger was not 
fractured.  There are no additional service medical records 
showing complaints, findings or treatment for the right hand, 
the thumb, or the middle, ring, or pinky fingers.

In 1975, service connection was granted and a 10 percent 
evaluation was assigned for a right index finger scar.  
Effective December 1982, the evaluation was reduced and a 
noncompensable evaluation was assigned.  A Board decision of 
November 1983, found that an increased rating was not 
warranted.  

In March 1998, the veteran sought an increased rating for his 
service-connected scar and entitlement to service connection 
for a right middle and ring finger condition secondary to the 
scar.  

A private x-ray examination of the right hand in May 1998, 
was interpreted to show mild degenerative changes.

The veteran was seen by Charles Moehs, M.D., in May 1998.  He 
complained of discomfort and stiffness of the right hand.  He 
noted that his third and fourth fingers would lock up, making 
it difficult to perform heavy work.  The examiner was able to 
visualize locking of the third finger, but not the fourth.  
There was no specific pain associated with the locking of the 
finger.  There was no specific deformity or disability 
associated with the second finger.  The veteran was assessed 
with arthritis of the fingers with a spur that was catching.  

A June 1998 follow up report from Dr. Moehs noted that x-ray 
study revealed cysts in the area of the third and fourth 
fingers.  The appellant was recommended to see a hand 
surgeon.  

An August 1998 VA examination noted complaints of joint 
stiffness, popping, and "finger crookedness."  Cold weather 
reportedly caused flare ups.  Physical examination revealed 
that the scar was nontender, nonadherent, and not ulcerated.  
X-rays study did not identify any fracture or dislocation.  
The bones, joints, and soft tissue structures were all 
unremarkable.  The diagnosis was right index finger tip scar, 
without limitation or disfigurement.

Associated with the claims folder are outpatient treatment 
reports for the period from March 1998 to September 1999, 
from VAMC Syracuse.  He was assessed with degenerative joint 
disease of the right hand.  The veteran received occupational 
treatment for his right hand.  In July 1999, he had elective 
surgery to treat trigger fingers of the right hand middle and 
ring fingers.  Postoperatively the appellant received 
physical therapy.

The veteran was afforded a VA examination in February 2001.  
He reported working as a laborer for many years.  He stated 
that he had pain in his right hand and took Naprosyn for 
relief.  Because of his hand condition, he reported that he 
was unable to carry heavy objects or work with his hands over 
his head for long periods of time.  

The examiner noted that the second and third right hand 
fingers which underwent surgical repair in 1999 were not 
involved in the 1974 injury.  The veteran's right hand was 
warm to the touch.  There was no discoloration or deformity.  
Decreased grip strength was noted, but he was able to 
distinguish between pain and light touch.  X-ray examination 
was negative.  The examiner opined that the 1974 right index 
finger injury was in no way related to the current condition 
of the right hand second and third fingers.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified, in pertinent part, at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain post-service 
treatment records.  By letter of June 1998, the RO advised 
the veteran that additional evidence was necessary in support 
of his claim.  Thereafter, outpatient treatment records from 
VAMC Syracuse for the period of March 1998 to September 1999 
were associated with the veteran's claims folder.  The 
veteran did not identify any other medical treatment 
providers.  In the rating decision on appeal, and the 
statement and supplemental statements of the case the 
appellant was advised of the laws and regulations applicable 
to his claim as well as the basis for the denial of his 
claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to or 
the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Upon review of the evidence, the Board finds that the 
veteran's right hand disorder is not related to his service-
connected right index finger scar.  In this regard, the only 
competent opinion regarding the etiology of the appellant's 
right hand disorder was proffered in February 2001 by a VA 
examiner who found that the disability of the second and 
third fingers of the right hand was not related to the 
service-connected scar.  The appellant has not provided 
competent evidence to the contrary.  While the Board 
acknowledges the appellant's own lay opinion concerning the 
etiology of his disability as a lay person, he is not 
competent to offer any opinion as to the onset or etiology of 
his right hand condition.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right hand condition secondary to a 
right index finger scar is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

